TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00708-CV



                                Gerald Ballard Hamar, Appellant

                                                  v.

               E-MDS, Inc.; AMT Solutions, Inc. and Chris Homer, Appellees


  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
     NO. 09-665-C26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Gerald Ballard Hamar filed a Motion to Dismiss Appeal on November 9,

2010, asserting that the current appeal does not challenge a final order and that the appeal was

premature. He asserts that the parties are seeking to settle their dispute. Appellees have not objected

or otherwise responded to the motion. We grant the motion to dismiss.




                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: December 8, 2010